Citation Nr: 0621773	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  04-18 021	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for loss of all maxillary 
(upper) teeth, claimed as secondary to residuals of a 
service-connected fractured right mandible.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to January 
1958.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Waco, Texas.  In 
January 2006, the veteran testified at a Board 
videoconference hearing before the undersigned Acting 
Veterans Law Judge.  A transcript of that hearing has been 
incorporated into the claims file.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's loss of maxillary (upper) teeth is not a 
result of loss of bone through trauma or disease such as 
osteomyelitis, nor is it proximately due to or related to his 
service-connected mandible fracture.


CONCLUSION OF LAW

Service connection for loss of maxillary teeth, claimed as 
secondary to service-connected bilateral mandible fracture, 
for the purpose of compensation is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.381 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined. The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter dated in September 2002, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Thus, the 
Board finds that VA met its duty to notify the veteran of his 
rights and responsibilities under the VCAA.

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In the present 
case, the appellant was provided notice of the VCAA in 
September 2002, which was prior to the July 2003 rating 
decision on appeal.  Therefore, the express requirements set 
out by the Court in Pelegrini have been satisfied.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  With respect to the pending claim 
for service connection in this case, the Board finds that the 
veteran is not prejudiced by a decision at this time in view 
of the Board's decision to deny this claim.  Thus, there is 
no disability rating or effective date that will be assigned 
for the claimed disability.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining VA medical 
records, providing an examination, and affording the veteran 
the opportunity to give testimony before the Board in January 
2006.   It appears that all known and available records 
relevant to the issues decided herein have been obtained and 
are associated with the veteran's claims files, and the 
veteran does not appear to contend otherwise.  In fact, he 
stated in writing in June 2004 that he no additional evidence 
to furnish, and testified in January 2006 that he was only 
being treated by VA.  As such, the Board finds that no 
further notification or development action is necessary in 
this case and the merits of the claims may now be addressed.

The veteran requests service connection for the loss of all 
of his upper teeth as he believes he lost the teeth as a 
result of a motor vehicle accident during service in 1955.  
He testified before the Board that he had never had a gum 
disease and that he had been losing his teeth since the late 
1960's.

The veteran's service medical and dental records include a 
dental examination performed at entry showing missing teeth 
numbers 1,16, 17 and 32.  They also show that in December 
1955 the veteran was struck by a car while walking, was 
hospitalized, and diagnosed as having a simple bilateral 
mandible fracture.  While hospitalized the fracture was 
reduced and immobilized.  After the immobilization was 
removed there was clinical evidence of a firm union, and x-
rays revealed good positioning.  In January 1956, the veteran 
was seen for a toothache to tooth number 28 and the tooth was 
extracted.  In March 1956, the veteran was given a mandible 
bridge for teeth numbers 27, 28 and 29.  X-rays of the 
veteran's right mandible in May 1957 were negative for 
fracture.  Dental examination at separation in January 1958 
revealed missing teeth numbers 16, 17 and 28.

An October 1975 VA outpatient dental record shows that the 
veteran had teeth numbers 31, 14, and 3 extracted.  Dental 
treatment also included amalgam restoration to teeth numbers 
5 and 20, and composite restoration to tooth number 27.  In 
addition, the veteran was given oral prophylaxis and 
maxillary and mandibular Vitallium partials.  This record 
contains the veteran's report that he had been injured by an 
army vehicle in service at which time his jaw and several 
teeth were fractured.  The dentist requested all available 
information that would help assist him in treating the 
veteran at that time.

In January 1976, the veteran was evaluated in a VA general 
medicine clinic.  Findings with respect to his mandible 
fracture were essentially negative except for a one-inch scar 
in the chin that was nondisfiguring.  An impression was given 
of old fracture, mandible, no residuals.  

A December 1980 VA consultation report reflects the veteran's 
report of his teeth dropping out.  Findings revealed that his 
existing maxillary teeth were loose and he had lost four 
teeth in the last year.  He was diagnosed as having advanced 
periodontal disease with many teeth lost.  

In February 1983, a VA examiner noted that the veteran 
sustained a fracture to his lower face in 1955 when he was 
run over by a car.  The examiner also noted that the veteran 
had not had any problems since the injury and the exam was 
essentially negative.  The veteran was noted to be wearing 
"plates, and had no problems opening and closing his 
mouth."  There was no disfigurement.

VA outpatient treatment records dated from 1994 show that the 
veteran had periodic dental examinations, x-rays, denture 
adjustments and scaling.  He was diagnosed in March 2000 as 
having edentulous maxilla.  In May 2000, an impression was 
given for rebase of maxillary denture.  During a dental 
examination in May 2002, the veteran complained that his 
teeth made too much noise when chewing.  In July 2002, he was 
diagnosed as having chronic gingivitis.  

VA examination findings in August 2001 show that the veteran 
was missing teeth numbers 1 through 15, 17, 18, 20, 28, 29, 
31 and 32.  He had a complete maxillary denture and a lower 
partial denture to replace the missing teeth.  He was 
diagnosed as having partial loss of teeth, replaced by 
prosthesis.

The veteran underwent a VA dental examination in March 2004.  
The examiner reviewed the veteran's medical records and 
relayed his service history of a motor vehicle accident in 
1955 with treatment by closed reduction and intramaxillary 
fixation for forty-five days.  The examiner noted that an 
evaluation of the veteran's existing dental record and 
treatment since 1980 revealed that he had bad advanced 
generalized periodontitis that would not be caused by 
treatment received for his jaw fracture in 1955.  He noted 
that the veteran had a normal range of motion for his 
mandible.  He added that a panorex and radiogram from 1980 
and one from the prior year were used in the evaluation.  He 
diagnosed the veteran as having advanced generalized 
periodontitis leading to edentulism.  

In June 2004, the veteran submitted a statement from a friend 
who recalled that 30 years prior he took the veteran to see 
his dentist as the veteran was having problems biting.  The 
gentleman indicated that the dentist is now deceased.  

In January 2006, the veteran testified before the Board that 
he first noticed that his teeth were coming loose after 
service in 1958 and he attributed this to having been hit by 
a motor vehicle in service.  He said he first received 
treatment after service for his teeth in the late 1960s with 
a private dentist who was now deceased.  He said the dentist 
pulled out some teeth and told him that it was related to 
trauma.  He added that a VA doctor subsequently pulled some 
teeth, but he could not remember if that doctor related the 
need to pull the teeth to trauma or to periodontitis.  The 
veteran testified that he was receiving only VA treatment 
now.

Service connection for treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161 of this chapter.  
See 38 C.F.R. § 3.381(a).

The Board points out that in a rating decision dated in July 
1975, the veteran was found to be entitled to service 
connection for dental treatment purposes for his jaw fracture 
and extraction of tooth number 28.  Thus, the only issue 
before the Board is whether the veteran currently has a 
dental disability due to in-service dental trauma or service-
connected disability.  The Board notes at this juncture that 
in a precedent opinion, VA's General Counsel held that dental 
treatment of teeth, even extractions, during service does not 
constitute dental trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 
15,566 (1997).

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Also, secondary service connection may be 
granted for a disability which is proximately due to or the 
result of an established service-connected disorder.  See 38 
C.F.R. § 3.310.

As noted above, the veteran's service medical records clearly 
show that he sustained a simple bilateral mandible fracture 
in 1955 after being hit by a car while walking.  The fracture 
was reduced and immobilized.  In 1956, tooth number 28 was 
extracted.  Service connection has been granted for the 
mandible fracture, however, the medical evidence does not 
establish that the veteran's post-service missing maxillary 
teeth are either directly related to the in-service trauma in 
1955 or proximately related to the service-connected mandible 
fracture.  Rather, there is a December 1980 VA medical 
opinion that the veteran's loss of teeth, including four 
teeth lost the year before the opinion was rendered, was due 
to advanced periodontal disease; the report shows that the 
existing maxillary teeth were loose due to advanced 
periodontal disease.  The record also shows that a VA dental 
examiner, after reviewing the veteran's medical records, 
related the veteran's edentulism to advanced generalized 
periodontitis.  Dorland's Medical Dictionary (28 ed. 1994), 
at 529, defines "edentulous" as "without teeth."  

Consideration has been given to the 1975 VA outpatient dental 
record showing treatment that included the extraction of 
teeth numbers 31, 14, and 3.  The record showed that the 
veteran had loss of bone and loose teeth, but it did not 
include an opinion relating the bone loss and post-service 
extractions to service or to the veteran's service-connected 
fractured mandible.  Specifically, the dentist relayed the 
veteran's "claim" that he had been injured by an Army 
vehicle in service with a resulting fracture to his jaw and 
several teeth.  The dentist did not offer his own opinion 
regarding a possible nexus.  In fact, the dentist requested 
that he be provided with whatever information was available 
in order to assist in treating the veteran.  

It is important to point out at this juncture that evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence."  
See Reonal v. Brown, 5 Vet. App. 458, 461 (1993); see also 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993).  Consequently, the Board 
does not find a recitation of the facts as presented by the 
veteran to equate to a medical opinion.  Therefore, the only 
medical opinion addressing the etiology of the veteran's loss 
of teeth is the opinion that such loss is due to periodontal 
disease as opposed to trauma.

Although the veteran believes that his missing maxillary 
teeth are either due to service or to his service-connected 
mandible fracture, his belief alone does not constitute 
probative evidence of such a fact.  The resolution of issues 
which involve medical knowledge, such as the diagnosis of 
disability and determination of medical etiology, must be 
addressed by medically trained individuals.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The evidence does 
not show a loss of all upper teeth during service or as a 
consequence of the in-service injury.  Additionally, the 
medical evidence does not support the veteran's contention 
that he lost his upper teeth as a consequence of his service-
connected mandible disability.  Accordingly, the Board finds 
that the preponderance of the evidence is against the claim 
for entitlement to service connection for the loss of 
maxillary (upper) teeth, claimed as secondary to service-
connected residuals a bilaterally fractured mandible.  As 
such, the claim is denied on both a direct and on a secondary 
basis.



ORDER

Service connection for loss of maxillary (upper) teeth, to 
include as secondary to the service-connected residuals of a 
bilaterally fractured mandible, is denied.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


